Explanations of vote
Oral explanations of vote
(ES) Mr President, I hope that Mr Berlusconi will be prosecuted by the judicial authorities for the crimes he has committed, and that his domination of the press will end. Certain MEPs, who did not vote in favour of the conviction, should stop turning a blind eye, as what is happening in Italy, with respect to freedom, is a very serious matter. It affects and concerns all Europeans, whatever the outcome of the vote today.
(LT) I voted for the resolution drafted by the Group of the Progressive Alliance of Socialists and Democrats together with other groups, because freedom of information, freedom of expression and diversity of opinion must be ensured in all of the Member States of the European Union. Freedom of information is the foundation of a free democratic society and in the Charter of Fundamental Rights, it is laid down that every person has the right to freedom of expression, and this right includes the right to have one's own convictions and to obtain and distribute information and ideas without the interference of government institutions. Therefore we, Members of the European Parliament, must support the development of independent media and fair competition at national level. In order to ensure effective freedom of the press, government institutions must be prepared to defend freedom of expression and to foster its development, which is the most important thing ensuring the fundamental values and rights of the European Union.
(IT) Mr President, 'what a caterpillar calls the end of the world, the entire world calls a butterfly'. That thought by a Chinese philosopher is of relevance in this debate, if we consider that President Obama won the Nobel Peace Prize despite attacking the hostile television coverage he received, and here we are discussing allegations of a lack of freedom that are motivated by one thing only: the culture of hatred against Mr Berlusconi.
The culture of hatred, as demonstrated by that photomontage of the Prime Minister behind bars at the street demonstration on press freedom, where red flags and insults of all kinds prevailed. The culture of hatred for which this Parliament must assume responsibility if it is to prevent the disgraceful anti-democratic attack of a Jacobin left.
It may be that Europe, which has always struggled to tolerate a strong and decisive Italy, is pretending to be unaware of all this in order to downsize Italy's power. The Italian people will not allow this; they will not allow devious European powers to try to rationalise Italy due to the culture of hatred of those in Italy who merely want to overturn the centre-right's democratic electoral win.
Of the newspapers with the highest readership figures in Italy, 18 are against or are not aligned with the government, and only five can be ascribed to the centre-right, and we hear all kinds of insults. That is the truth, and in the interests of democracy, it is time that this House talked about an Italian left that is anti-democratic and addicted to the culture of hatred.
(HU) Let us send a message to those liars in Hungary who claim that Jobbik has and can have no place in the European Parliament, saying that the votes of the three-member Hungarian Jobbik delegation determined that Italy could not be condemned here today by the unjust, discriminatory forces present. This is the first thing I wish to say. Secondly, we did not do this based on political group discipline, but according to the benchmark of justice. We also took into account, first of all, that they would have tried to use double standards. Indeed, I complained to Mr Barroso yesterday that in Hungary the socialist-liberal government had violated the freedom of opinion, not through the concentration of press or media, but by shooting people in the eye, putting them in prison, torturing them in prison and conducting a series of sham trials. Mr Barroso said in response to this that it was an internal matter. How can this be an internal matter, when the case in Italy is not an internal matter? Jobbik will not allow such double standards to be applied in Parliament.
(IT) Mr President, Europe, too, has noticed that the Italian opposition has become delirious, imagining things that do not exist.
Of course, we cannot rejoice at this because we would have preferred to have come to Parliament and talked about the real problems for which people are asking us for solutions, but we can take comfort in the fact that at least Europe has given a verdict that not even Antonio Di Pietro will be able to question. In fact, this already happened in 2004, with the central figure again being Mr Di Pietro, supported by other Members, and now he has sent the others here to do the same thing, but there has been no kind of rejoicing on the part of this movement.
Moreover, the Italian electorate wanted to remove communists from the parliamentary arena, and they no longer sit on these benches. Freedom of the press in Italy is nothing more than an attempt by publishing groups, magistrates and politicians to delegitimise the Prime Minister and his government. However, this gives rise to a situation where manhunts exist and where only one man is targeted obsessively, and to a civil war that, fuelled by a certain left-wing element, may result in very serious consequences.
(ET) There are several ways to destroy media pluralism and feed biased information to the population, and to prevent diversity of opinions. One possibility is to monopolise the media economically through ownership, but this is not the only one. Monopoly of information can be achieved, for example, by filling appointments in leading public media bodies with members of a single party - that is, with members of the ruling party - and by blocking other opinions. There are other examples, and we in this Chamber have heard about them in the course of the discussion on this subject. Those were probably facts.
All of this gives evidence of the fact that if Europe wants to be democratic, it needs rules, it needs directives in order to create media pluralism. For this reason, I supported the resolution put forward by ALDE, the socialists and the greens, which makes proposals of exactly this type.
(IT) Mr President, first of all I wish to correct my first and second votes - I meant to abstain, but I made a mistake because I acted in haste and pressed the wrong button. My first two votes are abstentions from the whole day's votes.
The statement I am making is this: there is a grave original sin in the proposal that has led to today's debate and it is a sin that has already been pointed out by the President of the Italian Republic. Added to this sin is the opportunism of choosing the Italian Prime Minister's legal action against certain newspapers - a process that is clearly in full compliance with the rule of law - as a means by which to attack him.
Therefore, we have not voted for the proposal by the Group of the Alliance of Liberals and Democrats for Europe, by the Confederal Group of the European United Left - Nordic Green Left, and so on, but nor have we voted for the motion by the Group of the European People's Party (Christian Democrats) because, although it deserves recognition insofar as it safeguards Italy's dignity, it totally overlooks the problem of the balance between the media and the other state powers, which exists in Europe and which is a serious problem in Italy too. This does not just concern the Italian Prime Minister's conflict of interests in this area; it concerns other problems too.
At national level, on the other hand, my party, the UDC, is continually challenging the majority on this. I believe that we, too, must send out a message of support by abstaining.
(IT) Mr President, this debate has shown us how the Italian left is increasingly far removed from the sentiments shared by our people. There has not been an uprising among Italians; there has been a political manoeuvre by a judicial, publishing and political elite to invalidate a verdict legitimately delivered by the people a few months ago.
Ladies and gentlemen, those who have said in this House in the last few days that Italians are concerned about press freedom being threatened by Mr Berlusconi are lying, and they know it. All honest Italians recognise that in Italy, there are newspapers, radio stations and TV channels that operate freely; that many of those newspapers have an editorial policy that is opposed to that of the Italian Prime Minister; that if there is a lack of pluralism it is within the only - and I stress the only, ladies and gentlemen - trade union recognised by Italian journalists, which is shamelessly biased towards the left; and that programme makers, commentators and comedians whose views conflict with those of the Italian Prime Minister can easily find jobs and work within state-run television channels or within television channels owned by the Italian Prime Minister, without their freedom being threatened.
If Italians do have some worries and fears, then, like those of all Europeans, Mr President, they concern the crisis, illegal immigration, jobs and pensions, but certainly not freedom of information, which has never been under threat and which, on the contrary, is under attack every day from the partisanship of the left.
Mr President, I will quote John Stuart Mill and then I will continue in Swedish. 'If all mankind minus one were of one opinion, mankind would be no more justified in silencing that one person than he, if he had the power, would be justified in silencing mankind.'
(SV) Italy is part of the European cradle of democracy. It is therefore regrettable that the Italian media is in the situation it is in today. Respect for fundamental human rights in all countries in Europe is the heart of EU cooperation. It is totally wrong to claim, as the Group of the European People's Party (Christian Democrats) is doing, that this is not the case. The PPE Group is hiding behind these arguments and in so doing, is serving the cause of Silvio Berlusconi.
Diversity in the media involves many different players having the opportunity to operate without the State interfering in their content. In order for us to have a vibrant democratic debate in Europe, we need independent media in all Member States. How this is achieved is not a matter for the EU. Ensuring the freedom of the press, on the other hand, actually is a matter that should be dealt with at EU level. I therefore regret the result of today's vote on the resolution on the freedom of the media in Italy.
(NL) Mr President, I am not impressed by Mr Berlusconi's political and moral leadership and, unfortunately, Italy is not top of the list of countries when it comes to freedom of the press. However, freedom of information and of the press is primarily a matter for Italy itself. The Italians themselves must take action on this. Fortunately, they are indeed doing so, for example, by lifting the immunity of the Italian Prime Minister. In addition, the recent launch of the newspaper Il Fatto Quotidiano shows that there is a critical press in Italy and that it has room to manoeuvre.
Therefore, I call on the Italians themselves to remain vigilant for any attacks on freedom of the press in their country. I hope it is not necessary for the Brussels bureaucracy to interfere in this. After all, we do not want 'more Europe' but rather a Europe that focuses on its core tasks. Only then can Europe gain the confidence of the electorate.
(FI) Mr President, freedom of information is a very important issue and, for my part, I voted in favour of it. We must remember, however, that freedom also entails responsibility, and we in Europe need critical and transparent communications. We need to ensure that this is also the case in the future. European history shows what sort of horrors have resulted when the media has been closed off and information has not been allowed to flow freely.
On this matter, I think that we in the European Parliament need to look at the whole of Europe, and not just at an individual Member State. That is why we need to extend the issue and establish principles that we adhere to, whether it is socialists, liberals or the right who are in power. The same rules have to apply to everyone and in all cases, we must act to ensure that freedom of information will be preserved. That is one of the fundamental freedoms that I hope the European Union will also preserve in the years to come. I also hope that everyone will be treated according to the same standards.
Mr President, the European Union claims to embrace fine principles about freedom and democracy, and they are all restated and reinforced in the Lisbon Treaty, but time and again we turn a blind eye to blatant transgressions taking place in one Member State or another. We do not point the finger at those who fail to support the principles upon which the European Union is based. We do not like to rock the boat, but we had the chance today to take a stand and to say that control of the press by the Italian Prime Minister is a clear abuse.
There are problems in other Member States, but in Italy it is at its worst. Thanks to the votes of the UK Independence Party and the British Conservatives, we lost today by one vote: there was one vote in it. The Conservatives in Britain say they want to repatriate social and employment policy from the European Union. They do not say that they also want to prevent the European Union having any role whatsoever in standing up for the basic freedoms that support democracy across Europe.
(NL) Mr President, I, too, am delighted that the resolution has been voted down, as it is unacceptable for this House to be misused to conduct a political witch-hunt against a specific politician. It is equally unacceptable for this House to style itself a kind of European Big Brother on this, an inquisitor-general who directly interferes in an issue that is purely and simply a matter for the individual Member States.
Those striking out here at a supposed threat to freedom of information in Italy, a threat that is wholly imaginary, are the first to advocate muzzling laws purely and simply aimed at the political elimination of dissidents. This left-wing hypocrisy is abhorrent. Indeed, if there were even half as much freedom of information in Belgium as there is in Italy, we would already have made considerable progress.
Mr President, it reflects no credit on this House that the whole of our agenda today, the whole of our vote, should have been taken up with a matter that ought never to have come to the floor. It lies beyond the purview of this Parliament and is within the prerogatives of one of our Member States.
I hold no particular brief for Silvio Berlusconi. I am delighted that the British Conservatives no longer sit with his party in the European People's Party, but I cannot have been alone in being put off by the Pharisaical self-righteousness that we have heard from the other side during this debate. They complained about Mr Berlusconi having immunity from prosecution without mentioning that they, as MEPs, have a similar immunity. They complain about his domination of the media, without mentioning the tens of millions of euros of public money that this Parliament spends on promoting itself.
This resolution, and the fact that it came before us at all today, reflects no credit on anyone - no credit on the Italians, who took to this Chamber an argument that they had lost in their own nation state, and no credit on the rest of us for presuming to get involved. Such issues ought to be properly determined through the national democratic mechanisms and procedures of the Italian Republic. Let me repeat my call for the Lisbon Treaty to be put to a vote. Pactio Olisipiensis censenda est!
Mr President, I think all of us in this Chamber are concerned about media pluralism. We all want to see greater media pluralism right across the EU. I have concerns about media pluralism in a number of Member States. I have concerns about media pluralism in a number of countries outside the EU, but about which the Socialists often never raise this issue, for example, Cuba and North Korea. The Socialists keep rather quiet about media pluralism in these countries.
But there is a very important principle here. The Rolling Stones once said 'You can't always get what you want', and when you can't get what you what, what you do is rely on the democratic process in your country to persuade the people to remove the government you do not support. You do not decide to go to the European Parliament and try to get democratic decisions overturned there. This is a principle that the Conservatives hold dear, and this is why I am proud that the European Conservative and Reformist Group played its part in voting down this despicable resolution.
(IT) Mr President, I believe that this Parliament's democratic vote has unquestionably demonstrated something that everyone knows to be true, namely that there is freedom of information in Italy.
You see, what the left were trying to do was to look for topics to raise objections about - why? Because, as I already said in Brussels, they have so many newspapers in Italy, but they do not know what to write, and so the only thing that they could say - delaying this Parliament's work for a month in the process - was that they support the notion that there is no freedom of information in Italy.
In their many newspapers, they cannot write that, in Italy, a government has moved the earthquake victims of Aquila out of the tent cities and back into proper houses in the space of four months; in their newspapers they cannot write that, in three months, a new Berlusconi-led government in Italy has removed the rubbish from the streets of Naples that they had allowed to build up for years; they cannot say that, according to the OECD, Italy is the country in which there have been the fewest job losses, despite the economic crisis; they cannot write in their newspapers that, in Italy, no banks have collapsed and no savers have lost their money, despite the economic crisis; they cannot say it, no one reads them, no one believes them, and they lay the blame on the alleged lack of freedom of information.
Do you know what we say in Italy? We say that they are like those who have opened the ring, let the bulls escape and are looking for the horns: they have lost the bulls, the votes, the numbers in Italy; they tried - I shall finish here, Mr President - to recover them in Europe, where they also had a majority, but where they also lost that majority.
With all due respect to those in Europe who wanted to demonstrate that the opposite is true, democracy has shown once again that freedom of information is alive and well in Italy.
Mr President, I am very pleased with the outcome of today's resolution because Italy is a Member State of the European Union and to include it individually in a motion before us would be somewhat superfluous. However, I hope that in the future, we have an opportunity to discuss freedom of information, freedom of the press, and the freedom of individual journalists, within the organs they work for, to express their opinions. And we should ensure that this applies right across the European Union, as we should not be discussing only one particular country. Today's result was a good day for the European Union and a good day for democracy.
(IT) Mr President, as usual, we find ourselves discussing and voting on issues exclusively of national interest and relevance in the European Parliament, and thus not in the Italian Chamber of Deputies or in the Italian Senate.
Once again, after the immigration-related accusations made against the Italian Government in this House by those who are on the opposition not because of a strange conspiracy that they see themselves as the victims of, but because of the sovereign will of the people, an opportunistic, ridiculous and self-serving attempt has been made to distort the reality of the situation in Italy, with the sole aim being to denigrate the government and our country in the person of our Prime Minister, Mr Berlusconi.
Minority parties have tried to gain the upper hand in the elections with a one-sided publicity campaign, compensating for the lack of ideology and content in their political programmes with a campaign designed to cause systematic damage to our country within Europe. Those MEPs who have supported the Italian opposition should focus on issues that strictly concern their own countries, without looking at the Italian situation through the deluded and deluding eyes of my fellow countrymen. They belong to a party that has distinguished itself over the years by having a policy that consists of just one thing: the systematic and targeted abuse of the Italian Prime Minister, the leader of a coalition that was democratically elected by 17 million Italians.
Written explanations of vote
I voted in favour of the resolution by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on freedom of information because I believe that press freedom is one of the pillars of the free and democratic society which I support, and whenever it is at risk, as in Italy at present, we must be ready to protect it. In Italy, freedom of expression and freedom of the press are clearly at serious risk.
The fact that the Prime Minister controls, whether directly or indirectly, a vast empire of publishing houses, daily and weekly newspapers and three television channels is clearly incompatible with the political office occupied by Mr Berlusconi and with the requirements of a democratic state and a member of the EU. Added to this are the attempts to pressurise and manipulate the public television station. We should not forget that the current economic crisis has further weakened the media, making them more susceptible to pressure from advertising companies or public institutions. It is imperative that the European Commission finally issues a proposal for a directive on pluralism and concentration of the media, clarifying the rules to be followed in all Member States on this issue, which is so vital for democracy.
I voted in favour of changing the title of the draft resolution on freedom of information in Italy, following the European Commission's statement of 8 October 2009, to delete the word 'Italy'. Even if the situation in Italy is extremely worrying due to a continuing conflict of interest between the ownership and/or control of the public or private media and some political powers, I share the opinion of many colleagues that the European Parliament should not point the finger at one or other Member State.
in writing. - Today we voted on a variety of resolutions and amendments. In essence, there were proposals before us which condemned the running of media services in Germany, Portugal, Hungary and Italy.
As members of the leading party in the Irish Government, we have consistently opposed proposals put forward in the European Parliament which condemn the internal activities of individual governments and individual countries within the European Union.
We have consistently opposed political strategies since we joined the European Union whereby the European Parliament is asked to adjudicate on political divisions and arguments that take place internally within individual countries in the European Union.
That has been our policy stance in the past and that is our policy position now. We have always been consistent.
We will always uphold the freedom of expression, which is a fundamental right of all citizens in Europe.
The surprising result of this vote will hopefully create scope for a real debate, a debate on the substance of the problems threatening media pluralism in Europe. We wholeheartedly support such a debate. We all know that freedom of the media is under pressure in several Member States (see the most recent Press Freedom Index report, published yesterday by Reporters Without Borders).
However, it is essential that we take a fundamental approach to these problems and develop an instrument to improve the situation throughout the EU, so that journalists are able to do their jobs without pressure from private or political stakeholders. Some Members of this House preferred to take a national tack and settle domestic national accounts, but it is good that that strategy failed, as it would have risked nipping the debate in the bud. We must now move away from these national games once and for all and invest our energy in structural solutions to a problem that, in the longer term, constitutes a real threat to our rule of law and to democracy in Europe.
in writing. - The notion of there being any form of breach of the right to information in Italy is erroneous. Firstly, it is not the case that the European Parliament should be used as the forum in which to discuss matters that should remain within the internal competence of the domestic courts and parliaments of Member States. In addition, it is clear that the recent criticism of Italy was only initiated in an effort to attack the Italian Premier Silvio Berlusconi. Hence, I have voted against the resolution.
The relationship between political power and journalism is a complex and delicate one, but it is clear to me that no one should have the right to impose his/her own 'truth', censuring ideas, persecuting journalists or limiting freedom of expression and information. The freedom of information and expression is one of the basic principles which underpin the European Union, and it is essential in any democracy. This also means that we should not trivialise this debate or use it for political gain.
In submitting a resolution on freedom of information in Italy, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament are confusing the European Parliament with the Italian Parliament. They show that they have double standards when they refuse the proposal to include cases from other countries, such as Germany, Hungary or Portugal, where the unjustifiable cancellation of Jornal Nacional on TV1 was mentioned. They are not interested in freedom of information in Europe, but only in Italy... Intriguingly, on this very day, we learn that Portugal has fallen 14 points in the rankings of press freedom published by Reporters without Borders.
Freedom of the press is essential in a democratic society. Consequently, I believe that the need for a balanced media market must be supported by all Member States, which must commit themselves, both individually and jointly, to providing European citizens with the opportunity of obtaining the most accurate information possible. I believe that it is absolutely necessary for all European citizens to exercise actively their rights and obligations so that they are properly informed, but can also understand and criticise the way in which they are informed by the European institutions, as well as by every Member State individually.
As an ex-journalist, I abstained from all the proposals and amendments put to the vote this Wednesday. I wish to thereby express my strong criticism of the use for party political purposes of a debate as fundamental as freedom of the press, a fundamental right which, in essence, should not, under any circumstances, be the subject of political horse-trading and battles between the left-wing and the right-wing!
Italy is experiencing attacks on the freedom of the press and this is totally unacceptable. However, have we heard from Bulgarian, Romanian or French journalists as well? Have we examined closely the political or economic interference that exists in other countries in the EU? How can we be sure that politics in our own countries is not interfering in editorial control and content? If we had extended our study with a new report, we could have supported our resolutions so that they hit, in the most appropriate way, their real target: freedom of the press in the European Union! I think that this fundamental right deserves more investment than what has emerged in these texts - texts which have all missed the point.
in writing. - I voted for this resolution which calls for a directive on media concentration and the protection of media pluralism. Unfortunately, the EU's legislative framework on media pluralism and media concentration is still inadequate. The European Union guarantees freedom of expression and information in Article 11 of the Charter of Fundamental Rights and Article 10 of the European Convention on Human Rights. Indeed, Article 11 of the Charter explicitly states that 'the freedom and pluralism of the media shall be respected' Media Freedom and pluralism are essential to a free, healthy and democratic society. The increasing concentration of media in the hands of wealthy patrons clearly stifles open debate. We need be very wary of wealthy business interests controlling the flow of information and pushing a self serving market driven, anti-regulation, and, often, anti-Trade Union agenda. Equally, and for the same reasons of ensuring impartiality, public media operators should be independent and not subject to interference by governmental authorities.
The European Parliament is once more called upon to give an opinion on a national issue, that is, the threats to freedom of expression in Italy. The Luxembourg members of the PPE group are of the opinion that, as a matter of principle, the European Parliament should not interfere in a conflict of interest, genuine or not, in a Member State. Parliament should not demand European legislative measures each time a political or legal issue cannot be resolved satisfactorily in the eyes of all the parties concerned in a given Member State. This is why we have voted against any attempt to legislate at the European level on a problem of conflicting interests in a specific Member State.
This being the case, we are in favour of a genuine European debate on the press and the problematic mergers that can exist in this area. This debate should not focus on one specific Member State but address the issue in an objective and consistent way for the whole of the EU, so that the solutions to these problems can be based on existing Community legislation.
The Portuguese Socialist delegation in the European Parliament denounces and condemns the actions of certain Portuguese MEPs from the Group of the European People's Party (Christian Democrats) who have tried to tarnish the image of Portugal and the Portuguese Prime Minister with the unfounded accusation of interference in the media. This was carried out as part of a campaign to whitewash the attacks by Silvio Berlusconi's Italian Government on freedom of expression and the media. The Socialist delegation cannot but express its regret that certain Portuguese MEPs are dragging this debate, which was instigated by certain parties during the recent electoral campaign, and one to which the Portuguese electorate gave a resounding answer, onto the international stage.
Unlike those behind this campaign, the Socialists are not asking any Portuguese citizens to renounce their nationality, but we do denounce those who attack the good reputation of Portugal so as to fulfil possible commitments to Silvio Berlusconi.
Commissioner Viviane Reding has made an appeal to the Chamber for when it debates this issue, asking us not to use the European institutions to resolve problems that should be resolved at national level, as set out in our Treaties. I could not agree more, and I deplore the use of such tactics by the European left, particularly the Socialists. I recall that, during the previous term, the Spanish Socialists sought to manipulate the European Parliament by gaining outside support - which was scarce in their own country - for a disastrous anti-terrorist policy. This unfortunate pattern of behaviour persists. As the Chairman of the Group of the European People's Party (Christian Democrats) has complained, these attitudes are rife with bad faith and do nothing to build public confidence in the European institutions.
I wonder whether the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament would be as eager to hold a similar debate about Portugal and its government's repeated interference in the media, which, within a few months, led to the replacement of the editor-in-chief of a noted newspaper (O Público) and the sudden termination of a television news programme (TV1), which has already been roundly condemned by the regulatory authority for the media.
We voted in favour of the resolution in defence of freedom of information because we believe in defending the freedom of expression and information, and pluralism rather than concentration in the media. Nevertheless, we disagree with certain aspects of this resolution which verge on interference in the democratic life of the individual countries, and we have major doubts about a possible directive on this matter, especially given the current composition of the European Parliament.
Our struggle for freedom of information and expression, the rights of journalists and other media professionals, for universal access to information and guaranteed pluralism in the media cannot be used to provide cover for partisan schemes whose prime objective is the European Parliament's interference in countries' internal affairs, through the use of double standards, depending on which political entity has an interest in a particular issue.
Therefore, we have also abstained from voting on the proposals of the Group of the European People's Party (Christian Democrats) on issues relating to TV1 in Portugal, although the Portuguese Communist Party is known to be critical of this situation in Portugal.
I regard the debate on the freedom of the press as very important. The situation in Italy is worrying, but it is the task of this European Parliament to debate the subject in general or for all countries which pose a problem in this area.
To only mention Italy while knowing that problems also exist in other countries, for example, Romania, Bulgaria, Portugal and Hungary, creates a partisan debate which does not contribute to freedom of expression and of the press.
I voted today against the joint resolution proposed by the PPE, the ECR and the EFD on freedom of information in Italy and other Member States, as well as against the amendments tabled by these groups to the joint resolution proposed by the left and the united centre, since they were essentially aimed at stripping the Italian Prime Minister of his responsibilities to comply with the principle of pluralism that is a fundamental value of our democracies. They also scandalously attacked the President of the Italian Republic, Giorgio Napolitano. I strongly supported the joint resolution co-signed by my group, because I fundamentally support freedom of expression and am in favour of European legislation on media mergers, despite the opposition of the right, which has already been demonstrated several times. We should note the fears coming from Italy following the recent pressure exerted by Silvio Berlusconi on the Italian and European newspapers, as well as on the European Commission's freedom of expression regarding the Italian authorities' diversion of migrants at sea to Libya, in violation of the principle of non-refoulement.
I voted against the draft resolution because it is harmful and does not comply with European standards. In the name of certain particular interests, the Left has infringed, among others, the principle of the application of uniform standards to all Member States. The prevention of a vote on the oral amendment moved by Mr Szájer provides abundant proof that the true objective of the resolution was not to show concern for freedom of the media. The real objective of the resolution was the desire to attack the Italian Government, and only the Italian Government. This is because that government is disliked by the Left. The Left is free to dislike the Italian Government. I do not see any reason, however, to go along with this attempt at treating the European Parliament as a tool, and with this attempt at involving our Chamber in an ongoing political fight within a Member State.
Freedom of the media is also universal and important when it is under threat from Left-wing governments. I am very glad that we have rejected the draft, which was only on the order of business so that the Left could attack its political opponents in Italy.
Mr President, freedom of expression and an independent media are the cornerstone of democracy and they have to be valued highly and protected. Like many others here, I am worried about the developments we have witnessed in some Member States, including Italy and Hungary. If this resolution had dealt with communication and its problems throughout the EU generally, I would also have warmly supported it. This time I could not do so. I support the principle expressed by our group, the Group of the European People's Party (Christian Democrats), that the EU should not interfere in any national affairs for which it has no legal mandate to do so. I am therefore satisfied with the result of the vote on freedom of information in Italy and that all nine motions for resolutions were rejected in plenary today. I share my group's concern that, with its demands for Europe-wide legislation on media pluralism and ownership, Parliament would be doing more to destroy freedom of the press than to establish it. The Member States of the EU each have their own proper institutions to find a solution to fundamental problems, and this problem of Italy's must also be solved at national level. That, however, does not mean that we should deny that the problem exists at all.
I myself voted in line with my group's position on the joint motion for a resolution by the socialists, liberals and greens, except on one issue. Our group's Amendment 10 underestimates, or actually rejects, the problems of freedom of information in Italy, and so I could not support it. Logic also prevented me from supporting our group's own motion for a resolution, as it too yielded to the temptation to deal with a situation in just one Member State, and by way of striking a balance, it sought to underrate the problems.
Mr President, ladies and gentlemen, is it in Italy that the head of state threatens, takes legal action at the slightest criticism and becomes personally involved in a court case to kill a political opponent? Is it in Italy that the party in power treats the slightest non-sycophantic information as 'vileness', as an 'absolutely unprecedented campaign of violence', as a deliberate attempt to 'trip up' the Head of State? Is it in Italy that the press is criticised when it spreads the news of affairs like nepotism benefiting the Head of State's kid? Is it only in Italy that those in power have special links with the executives of the large private television channels and appoint the heads of the public channels? Is it in Italy that we change the law on audiovisual advertising in favour of our friends?
Is it in Italy that a minister is invited onto a major television news programme to confess to having engaged in sex tourism, an act criminally punishable, except in this minister's case? No, this is in France! It astonishes me that the French socialists, communists and greens in this Chamber do not think it is worth using this debate to denounce the dubious practices of 'sarkozia'!
in writing. - I voted against the resolution on the freedom of information in Italy and in other EU Member States mainly due to paragraph D mentioning the 'critical situation in Romania and Bulgaria', quoting a Freedom House report. I have carefully read this report, especially the section related to my country, and therefore I can say that this sentence is not true. The quoted report clearly says that 'The Romanian constitution protects freedom of the press and the government has become increasingly respectful of these rights'.
Relating to the President of Romania, Mr Traian Băsescu, the report states that 'he has proven to be less controlling and manipulative of the media than his predecessors.' Another strong argument to prove our freedom of expression is that 'Romania is considered a regional leader in high-speed broadband connections'. Through the Internet, all journalists can express themselves freely and get in touch with the public. I therefore think that the reference to Romania and Bulgaria was used without taking into consideration the entire context.
in writing. - I voted in favour of the resolution, and strongly support calls to prevent media monopolies operating in Europe. Freedom of information is a hugely important issue, and given the strength of feeling and close vote, I hope it is an issue we will return to. I was disappointed that after the amendments were rejected, we were unable to pass the final resolution.
in writing. - (ES) I voted against Resolution RC7 0088/2009 tabled by the Right, and in favour of the joint resolution RC7 0090/2009 tabled by the remainder of the Groups in the House, because I defend freedom of expression and information, as well as media pluralism, and because I am concerned by the situation in Italy, where there is a conflict of interest between the political, economic and media powers, as well as worrying media concentration, involving both public and privately-owned media. The situation in Italy constitutes a serious attack on media pluralism and, in this respect, the actions of the right-wing government, led by Mr Berlusconi, have been unacceptable. I think that it is right to remedy this anomalous situation, which could have serious repercussions for the whole of the European Union, and take steps to guarantee the independence of the public media channels and protect them from any kind of governmental interference. I wanted my vote to explicitly reflect my disapproval of the Italian authorities placing any pressure on European national newspapers or intimidating them.
Today's votes on the motions for resolutions are based on a debate which takes some beating in terms of its political one-sidedness. The United Left has launched an attack on Berlusconi and taken its revenge on him. It is true that there is a high media concentration in Italy, but the threats to freedom of speech and democracy have been exaggerated. It is obvious that they will oppose everything which is not on the left.
In the joint motion for a resolution, the Greens, the Social Democrats, the Communists and the Liberals have asked for the EU to be given the authority to monitor pluralism of the media, as it is euphemistically called. I strongly reject this, because the authority in this area must lie exclusively with the Member States. I felt that I had to speak out against these party-political attempts to intervene and that I had to vote against the joint motion for a resolution put forward by the left, because for me and for the Freedom Party of Austria, freedom of the media and freedom of speech are among the most important aspects of democracy and they need to be defended.
Freedom of expression is one of the values forming the basis of democracy. The institutions of the European Union must protect the freedom of expression through their actions, as well as provide, in this regard, a source of inspiration for the whole world. However, the European Parliament cannot be involved as an arbitrator or lever in Member States' domestic policy disputes, as is the case with this resolution and also with the resolution concerning the 'situation' in Lithuania voted on during the previous sitting. In view of these considerations, I voted against the motion for a resolution.
It is true that there is a significant lack of freedom of information in Italy, particularly because the Italian Prime Minister, Mr Berlusconi, has brought the majority of the television channels directly or indirectly into his sphere of influence as a result of his political position and his media empire. However, this is not a problem which is specific to Italy. For example, in France, constitutional reform has led to the establishment of regulations which allow the president of the republic to appoint the heads of the public broadcasting companies (Groupe France Télévision, France 2-5). This has caused significant controversy in France. (In addition, the chairman of the largest privately-owned television channel, TF1, was Mr Sarkozy's best man and therefore has a very close relationship with him.) It is possible that this case, from the perspective of the European Union, is motivated more by party politics and by opposition to Mr Berlusconi, rather than being a genuine debate on the freedom of the media and the freedom of information. For this reason, I have voted against this motion for a resolution.
Bearing in mind that three European Union Member States (including Romania) were classified by the organisation Freedom House as having a 'partially free' media, I strongly believe that intervention is required at European level to ensure that one of the most important principles of democracy, namely, freedom of the media is respected.
I believe we must call on the Commission to guarantee pluralism in the media by implementing common standards at EU level. I voted in favour of the European Union resolution and I wish to take this opportunity to reiterate the need to adopt a directive on the freedom of information.
in writing. - The Green/EFA Group, together with the S&D Group, ALDE and GUE, have tabled a common text. Until the very last moment, all these groups proved their willingness to take on board other political groups in this House, including proposals by the EPP to include concern about press freedom in other Member States. It turned out that these proposals were not serious attempts to find a consensus. The price to pay for such an agreement was the deletion of any reference to Italy, as well as our call on the Commission to put forward a Directive on media concentration and pluralism in the EU, which constitute the very essence of our resolution.
The amendments tabled by the EPP only sought to dilute the text and were an attempt to divide the supporters of the text. That is why the Greens had to vote against even if, at least for some of them, we could have reached an agreement during the negotiations. That is not a constructive way of working on the part of the EPP. We regret that the right-wing groups once again refused to ask for a European response to a European problem.
Freedom of the press is an absolute requirement. A democratic legislative institution like the European Parliament obviously cannot question this benefit. The protection and defence of freedom of information must be guaranteed in all circumstances. Nevertheless, the European Parliament does not have a duty to be a supranational court of justice. Pluralism and freedom of all media must be ensured in the European Union, but it does not behove us as MEPs to judge a country and its leaders on the nature of the relations between the press and the political world.
Interference by the European Parliament in this area is unacceptable. What is our legitimacy for issuing any opinion whatsoever on the condition of the Italian media? This is an internal political debate of a Member State, a debate that must be held and resolved inside the frontiers of the State concerned. The rejection of the amendment which intended to change the name of this resolution to give it a more Community-orientated feel demonstrates the targeted and purely political nature of this debate. We must be careful we do not transform our assembly into a court.
We refused to take part in the final vote on a motion for a resolution which, on the pretext of controlling Berlusconi in the Italian media, promotes the more general interests of the plutocracy in order to concentrate the media at national and European level. It calls for directives to be adopted which will essentially alter the right to information and freedom of expression on internal market and competition matters, by imposing the manipulations of big business on information and adjusting the public service to private-sector criteria and the rules of the free market. The centre right and centre left supporters of the European one-way street are commending and are eager for outright intervention by the EU in the internal affairs of the EU of the Member States, are supporting the sovereignty of big business in the field of information and are jostling, with unsavoury confrontations and masked intentions, to see who will win the favour of the plutocracy to best serve its interests. The major media contractors are attempting, in a vulgar manner, to manipulate the conscience of the workers, so as to impose the anti-grassroots policy of capital applied by the centre right and centre left governments. The people are not deceived by the cockfights in the European Parliament and efforts to elevate it to the post of censor which, moreover, is the basic support framework for the interests of capital.
We support the joint motion for a resolution, but we do not wish to be associated with references to a proposal for a directive by the Commission on concentrations in the media and the protection of pluralism, because we consider that this competence, on such a serious and necessary matter, should be vested in the Member States.
in writing. - By voting in favour of the joint resolution tabled by the S&D, ALDE, Greens and GUE, I feel I have shown my support for freedom of the media in Italy. As an elected representative, I believe it is my role to support moves to prevent an over-controlling media presence, not only in Italy but across European Member States. I believe monopolisation of the media to be dangerous and think it is necessary to push for greater freedom in the media across Europe. European citizens should not be subject to media censorship and selective news coverage.
Mr President, a little over a year ago, I took my seat for the first time on these benches and I was incredibly moved given the deep respect I have for the European institutions and for this Parliament in particular. I deeply regret the fact that this House is being degraded by being forced to waste time on targeted attacks by political parties that are using and abusing it for their own national and regional interests.
Mr President, ladies and gentlemen, it is precisely the events taking place at the lowest, provincial level in Italy that are the greatest demonstration of freedom of the press and of information: think of all the local newspapers, the newspapers of the cities, large and small, that people read every day and see who they talk about! Think of newspapers such as La Repubblica and of the entire left-wing press. Today, the European Parliament has once again lost the opportunity to tackle a serious debate on freedom of the media in Europe, which is being held hostage by those who are using this House for the purposes of attacking the Italian Prime Minister.
I voted for this resolution criticising the deteriorating situation of the press in Europe, especially in Italy, and which thereby demanded legislation on media mergers. Therefore, I find it absolutely scandalous that the European right - amongst them MEPs of the UMP - has spoken out against the protection of freedom of expression, thus aligning themselves with the position of the extreme right and Europhobe MEPs. Through this vote, the European right has shown that its reflex action was to protect the Italian Prime Minister, Silvio Berlusconi, a member of the PPE and at the head of a media empire that is unprecedented for a political figure, Mr Berlusconi regularly threatens journalists and elected members who oppose his actions. This is no interference to say that the fact that the Head of the Italian Government controls the transalpine media is an insult to the freedom of the European press. Surely Italian democracy deserves respect, like all the EU democracies. However, its representative has not shown himself worthy of it today. It is in the name of our respect for the Italian people that we have a duty to censure him today.
in writing. - I voted for this joint motion due to my deep concern at the concentration of media ownership in Italy and across Europe. In Ireland, we have a possible similar situation developing and I hope the European Parliament will explore this issue again. These questions must be fully explored and a watching brief should be maintained by the Parliament in relation to these developments and trends in media ownership in Ireland and across the EU. I also note my disappointment that Fianna Fáil TDs voted against this modest motion on media ownership in Italy.
in writing. - The issue voted on refers to issues of regulation of media ownership. Many people refer to the democratic deficit of the EU; however; given the concentration of media ownership throughout Europe, the greatest threat to real democracy are the media barons of the world. If people think owners do not influence newspapers think again. Rupert Murdoch owns almost 200 news outlets throughout the world. Only a minority of those had an anti-war stance on Iraq. Democracy depends on the public being informed. Concentration of media ownership means that enhancing the business interests of an elite minority can be disguised as independent editorial. The public must always be given a choice when it comes to news dissemination. In Ireland, we have our own problems with media ownership that we must regulate. This House must support freedom of speech and freedom of media expression. It is with regret that colleagues on the right differed.
Following the vote on the joint resolution on freedom of information in Italy and in the European Union as a whole, the Group of the European People's Party (Christian Democrats) is very satisfied. What we needed to do was to set out clearly the role of the European Parliament: we are a legislative assembly and not a tribunal on the internal affairs of the Member States. It would not have been appropriate for this disguised personal attack to have been supported by Parliament. I am very pleased with the outcome of the vote. Although it was very close, it re-establishes the value of the principle of subsidiarity within the European Union and its institutions.